             Case 1:20-cv-01106-LGS Document 103 Filed 08/31/20 Page 1 of 1


                                          www.desmaraisllp.com




 230 Park Avenue                             John M. Desmarais                       101 California Street
New York, NY 10169                                New York                         San Francisco, CA 94111
 P: 212-351-3400                            Direct: 212-351-3420                       P: 415-573-1900
 F: 212-351-3401                        jdesmarais@desmaraisllp.com                    F: 415-573-1901




                                          August 31, 2020

Via CM/ECF

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:      Kewazinga Corp. v. Google LLC, Case No. 1:20-cv-1106-LGS (S.D.N.Y.)
                Request for Oral Argument


 Dear Judge Schofield:

     Pursuant to Your Honor’s Individual Rules and Procedures § III.B.6, defendant Google LLC
 respectfully requests oral argument on its Motion for Summary Judgment of Equitable Estoppel (Dkt.
 No. 51) and plaintiff Kewazinga Corp.’s Cross-Motion for Summary Judgment of No Equitable
 Estoppel (Dkt. No. 75) on a date that is convenient for the Court.

       Thank you for your consideration of this matter.


                                                         Respectfully submitted,

                                                         /s/ John M. Desmarais
                                                         John M. Desmarais
                                                         Counsel for Google LLC




 cc: Counsel of record (via ECF)
